Title: From Benjamin Franklin to Deborah Franklin, 22 July 1774
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, July 22, 1774
I have had no Line from you by several late Opportunities: I flatter myself it is owing not to Indisposition, but to the Opinion of my having left England, which indeed I hope soon to do.
Mr. Dillwyn tells me he never saw so fine a Child as your youngest Grandson: Has he eclips’d poor Benjamin of whose pretty History I us’d to receive so many folio Pages in your Letters?

I enclose a Letter I have just receiv’d from your God-Daughter Amelia Evans that was, (now Barry.) I wrote to you before that she had marry’d the Captain of a Ship in the Levant Trade. She is now again at Tunis where you will see she has lately lain in of her third Child. Her Father you know was a Geographer, and his Daughter has now some Connection I think with the whole Globe; being born herself in America, and having her first Child in Asia, her second in Europe, and now her third in Africa.
Mrs. Stevenson presents her best Respects. She too is very happy in her two Grandsons. Her Daughter our poor Polly, who lately lost her good Husband, is now become rich by the Death of her Aunt. I am ever, my dear Debby Your affectionate Husband
B Franklin
